DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 08/15/2022. Claims 1-20 have been examined and are pending in this application.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new reference (Guo et al. US 2011/0167096) is cited in this Office Action necessitated by the amendment.
In view of the new reference, independent claims 1, 9, and 17 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 as amended requires, inter alia, “in response to a determination that the number of logical blocks pointing to the set of disk blocks is less than the count of the set of disk blocks, determining that more storage is being consumed compared to logical data” and “in response to more storage being consumed compared to the logical data, freeing the set of disk blocks”. “freeing the set of disk blocks” as claimed results in unintended consequence of data loss.
Without loss of generality and as an hypothetical example, assume there are two logical blocks pointing a set of three disk blocks. Further assume that the two logical blocks points to two disk blocks and a third disk block is not being pointed to by the two logical blocks. In this hypothetical example, the number of pointers is less than the number of disk blocks, and as claimed, the set of disk blocks would be freed including the two blocks possibly holding valid data and being pointed at by the two logical blocks. The unintended consequence of the claimed invention is that valid data may be lost.
Paragraph [016] of the instant filed specification, which the Applicant cited as support for the amendment, clearly states in part “garbage collection may be performed because some of the disk blocks are no longer referenced and can be freed for storing other data.” In other words, it appears that garbage collection is performed on the disk blocks that are no longer referenced. The Examiner’s interpretation of the claimed invention is consistent with the description in paragraph [016] of the specification.  
Independent claims 9 and 17 recite similar language and these claims are rejected for the aforementioned reason.
All dependent claims are rejected because of their direct or indirect dependency to a respective base claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hugly et al. US 2012/0109909 (“Hugly”) in view of Guo et al. US 2011/0167096 (“Guo”).
As per independent claim 1, Hugly teaches A method (Methods implementing random access data compression are disclosed, para 0005), comprising:
combining data blocks of storage into a group of data blocks (FIG. 7A is a flow chart illustrating exemplary process 700 of storing randomly accessible compressed data. A system can receive (702) data blocks to be compressed, paras 0102-0103);
performing container level compression to compress the group of data blocks as compressed data blocks using a first compression algorithm (At 704, the system creates a header block and one or more data blocks, each data block including a compressed portion of the received data, see FIG. 7A and para 0103. FIGS. 2B-2C are diagrams illustrating exemplary directory representations of a block device type storage container used in random access data compression, para 0037);
storing the compressed data blocks within a variable number of disk blocks as a set of disk blocks (The system creates (704) a header block and one or more compressed data blocks. A data block can include a compression identifier identifying a compression mechanism used in compressing the data into the data block, para 0103 and FIG. 7A. The system can store (708) the one or more data blocks in the data structure after the header block, para 0105 and FIG. 7A);
storing metadata, comprising information for how to read and decompress a compressed data block stored within a disk block of the set of disk blocks, in the disk block (A data block can include a compression identifier (metadata) identifying a compression mechanism used in compressing the data into the data block. The one or more data blocks can include a first and a second data block. The first data block can include data compressed using a first compression mechanism. The second data block can include data compressed using a second compression mechanism that is different from the first compression mechanism, para 0103 and FIG. 7A. The system can decompress (728) an identified data block. Decompressing the identified data block can include decompressing the identified data block using a decompression method corresponding to a compression method as specified in the identified data block, para 0109 and FIG. 7B).
Hugly discloses all of the claimed limitations from above, but does not explicitly teach “performing garbage collection upon the storage by” and “identifying a number of logic blocks pointing to the set of disk blocks” and “identifying a count of the set of disk blocks” and “in response to a determination that the number of logical blocks pointing to the set of disk blocks is less than the count of the set of disk blocks, determining that more storage is being consumed compared to logical data” and “in response to more storage being consumed compared to the logical data, freeing the set of disk blocks” and “in response to a determination that the number of logical blocks pointing to the set of disk blocks is greater than the count of the set of disk blocks, refraining from freeing the set of disk blocks”.
However, in an analogous art in the same field of endeavor, Guo teaches performing garbage collection upon the storage (The term “garbage-collection” refers to any operation of removing unreferenced data segments and/or recovering storage space by removing unreferenced data segments, para 0039) by:
identifying a number of logic blocks pointing to the set of disk blocks (Referring to FIG. 5, some data segments may be referenced by only one data object (mapped to the claimed logical block). For example, data segment 424 is only referenced by data object 402. Other data segments may be referenced by more than one data object. For example, data segment 428 is referenced by data objects 402, 404, and 406, para 0041 and FIG. 5. A data segment may be a block of data, e.g., a disk block, para 0039);
identifying a count of the set of disk blocks (Data object 402 may have originally referenced data segments 422, 424, 426, and 428, para 0051 and FIG. 5. A data segment may be a block of data, e.g., a disk block, para 0039);
in response to a determination that the number of logical blocks pointing to the set of disk blocks is less than the count of the set of disk blocks, determining that more storage is being consumed compared to logical data (After removing data object 402, data segment 424 may not be referenced by any data object and should therefore be deleted to recover storage space on the deduplicated data storage system, para 0041 and FIG. 5. Note that there is a determination that data segment 424 is not referenced by any data object which means that number of data objects (in this example, the number of data objects is zero) that references data segment 424 (which is one). Hence, the number of data objects is less than the number of data segments);
in response to more storage being consumed compared to the logical data, freeing the set of disk blocks (After removing data object 402, data segment 424 may not be referenced by any data object and should therefore be deleted to recover storage space on the deduplicated data storage system, para 0041 and FIG. 5);
in response to a determination that the number of logical blocks pointing to the set of disk blocks is greater than the count of the set of disk blocks, refraining from freeing the set of disk blocks (Referring to FIG. 5, data segment 442 is referenced by two data objects (data object 406 and data object 410). The referenced blocks are not removed, para 0041 and FIG. 5. Note that here the number of data objects that reference data segment 442 is two and the number of data segments is one. Hence, the number of data objects is greater than the number of data segments).
Given the teaching of Guo, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Hugly with “performing garbage collection upon the storage by” and “identifying a number of logic blocks pointing to the set of disk blocks” and “identifying a count of the set of disk blocks” and “in response to a determination that the number of logical blocks pointing to the set of disk blocks is less than the count of the set of disk blocks, determining that more storage is being consumed compared to logical data” and “in response to more storage being consumed compared to the logical data, freeing the set of disk blocks” and “in response to a determination that the number of logical blocks pointing to the set of disk blocks is greater than the count of the set of disk blocks, refraining from freeing the set of disk blocks”. The motivation would be that the method and system helps recover storage space on a deduplicated data storage system, para 0041 of Guo.  
As per dependent claim 2, Hugly in combination with Guo discloses the method of claim 1. Hugly teaches comprising: in response to receiving a request to access the compressed data block, utilizing the metadata within the disk block to decompress the compressed data block (FIG. 7B is a flow chart illustrating exemplary process 720 of accessing randomly accessible compressed data. Accessing the data can include accessing a serialized data structure non-sequentially to retrieve data. The system can receive (722) a request to decompress a section of data stored in a compressed data file, para 0106 and FIG. 7B. The system can decompress (728) the identified data block. Decompressing the identified data block can include decompressing the identified data block using a decompression method corresponding to a compression method as specified in the identified data block, para 0109 and FIG. 7B).
As per dependent claim 3, Hugly in combination with Guo discloses the method of claim 1. Hugly teaches comprising: compressing groups of data blocks using variable chunk size compression algorithms (Header block 102, as well as each of data blocks 104, 106, and 108, can have a configurable block size. The size can be stored in header block 102. Compressed data can require multiple data blocks when the size of the compressed data is large compared to the size of a data block, para 0025).
As per dependent claim 4, Hugly in combination with Guo discloses the method of claim 1. Hugly teaches comprising: identifying similar types of data blocks to group into the group of data blocks (Structure 320 can include reserved section 330. Reserved section 330 can be set aside to allow a storage unit to store block type and flags at the very beginning of a block. Such arrangement can allow a storage unit format to be recognizable at the beginning of a file, para 0064 and FIG. 3B).
As per dependent claim 5, Hugly in combination with Guo discloses the method of claim 1. Hugly teaches comprising: storing a reference within a data block to one or more disk blocks comprising compressed data of the data block (The header block can include an index to at least one of the one or more data blocks, para 0103).
As per dependent claim 6, Hugly in combination with Guo discloses the method of claim 1. Hugly teaches comprising: representing a disk location of a disk block comprising compressed data of a data block by encoding, within a file system indirect block, disk block information as a starting disk block number and a count of disk blocks (Header block 102 can include references 110, 112, and 114 that refer to data blocks 104, 106, and 108, respectively, para 0024 and FIG. 1. Header 220 can include maximum entries value 224, para 0038 and FIG. 2B).
As per dependent claim 7, Hugly in combination with Guo discloses the method of claim 1. Hugly teaches comprising: performing the garbage collection by decompressing the compressed data blocks as decompressed data blocks, freeing one or more of the decompressed data blocks, and recompressing remaining decompressed data blocks (FIGS. 8A-8E are flowcharts illustrating exemplary processes of maintaining data integrity of random access data compression, para 0111. Indices of storage units are kept in memory and updated in memory, para 0113, which includes uncompressing compressed data blocks, para 0123. The system can set garbage collection (GC) flag of a storage container in memory, para 0121. Every block that has a GC flag set can be freed, para 0126).
As per dependent claim 8, Hugly in combination with Guo discloses the method of claim 1. Hugly teaches comprising: asynchronously performing garbage collection to free disk blocks having a number of logical blocks pointing to the disk blocks less than a count of the disk blocks (Block accessor logic can provide functions for checking the GC flag and accomplish garbage collecting, para 0063).
Claims 9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchflower US 2016/0254824 (“Blanchflower”) in view of Guo et al. US 2011/0167096 (“Guo”).
As per independent claim 9, Blanchflower teaches A non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine (An analysis engine 102 and/or a compression engine 103 may be machine executable instructions stored on a non-transitory tangible computer-readable storage medium to perform a method, para 0014 and FIG. 1), causes the machine to:
group a first set of data blocks into a first group based upon a first frequency of access to the first set of data blocks and a second set of data blocks into a second group based upon a second frequency of access to the second set of data blocks (An analysis module 210 analyzes document characteristics. The document characteristics may include file name, file extension, frequency of access to each file etc. The analysis module 210 may group files based on frequency of access, para 0023 and FIGS. 1-2);
compress the first set of data blocks within the first group into a first compression group using a first compression algorithm (A compression determination module 212 may determine which of a plurality of compression techniques to apply to each of the plurality of files based on the frequency of access with which the file is accessed. For example, if the system stores social media updates such as status messages or tweets, these types of documents may be infrequently accessed and thus may be compressed to a greater extent, while documents such as user profiles, which may be more frequently accessed, may not be as highly compressed, para 0036 and FIGS. 1-2);
compress the second set of data blocks within the second group into a second compression group using a second compression algorithm different than the first compression group (A compression determination module 212 may determine which of a plurality of compression techniques to apply to each of the plurality of files based on the frequency of access with which the file is accessed. For example, if the system stores social media updates such as status messages or tweets, these types of documents may be infrequently accessed and thus may be compressed to a greater extent, while documents such as user profiles, which may be more frequently accessed, may not be as highly compressed, para 0036 and FIGS. 1-2), wherein at least one of the first set of data blocks or the second set of data blocks is stored within a set of disk blocks of storage (A data store comprising one of a hard disk drives, solid state drives, magnetic memory devices etc. may store documents compressed by the computing system 202, para 0029, which are block-based devices).
Blanchflower discloses all of the claimed limitations from above, but does not explicitly teach “perform garbage collection upon the storage by” and “identifying a number of logic blocks pointing to the set of disk blocks” and “identifying a count of the set of disk blocks” and “in response to a determination that the number of logical blocks pointing to the set of disk blocks is less than the count of the set of disk blocks, determining that more storage is being consumed compared to logical data” and “in response to more storage being consumed compared to the logical data, freeing the set of disk blocks” and “in response to a determination that the number of logical blocks pointing to the set of disk blocks is greater than the count of the set of disk blocks, refraining from freeing the set of disk blocks”.
However, in an analogous art in the same field of endeavor, Guo teaches perform garbage collection upon the storage (The term “garbage-collection” refers to any operation of removing unreferenced data segments and/or recovering storage space by removing unreferenced data segments, para 0039) by: 
identifying a number of logic blocks pointing to the set of disk blocks (Referring to FIG. 5, some data segments may be referenced by only one data object (e.g., logical block. For example, data segment 424 is only referenced by data object 402. Other data segments may be referenced by more than one data object. For example, data segment 428 is referenced by data objects 402, 404, and 406, para 0041 and FIG. 5. A data segment may be a block of data, e.g., a disk block, para 0039); 
identifying a count of the set of disk blocks (Data object 402 may have originally referenced data segments 422, 424, 426, and 428, para 0051 and FIG. 5. A data segment may be a block of data, e.g., a disk block, para 0039); 
in response to a determination that the number of logical blocks pointing to the set of disk blocks is less than the count of the set of disk blocks, determining that more storage is being consumed compared to logical data (After removing data object 402, data segment 424 may not be referenced by any data object and should therefore be deleted to recover storage space on the deduplicated data storage system, para 0041 and FIG. 5); 
in response to more storage being consumed compared to the logical data, freeing the set of disk blocks (After removing data object 402, data segment 424 may not be referenced by any data object and should therefore be deleted to recover storage space on the deduplicated data storage system, para 0041 and FIG. 5); 
in response to a determination that the number of logical blocks pointing to the set of disk blocks is greater than the count of the set of disk blocks, refraining from freeing the set of disk blocks (Referring to FIG. 5, data segment 442 is referenced by two data objects (data object 406 and data object 410). The referenced data objects are not removed, para 0041 and FIG. 5).
Given the teaching of Guo, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Blanchflower with “perform garbage collection upon the storage by” and “identifying a number of logic blocks pointing to the set of disk blocks” and “identifying a count of the set of disk blocks” and “in response to a determination that the number of logical blocks pointing to the set of disk blocks is less than the count of the set of disk blocks, determining that more storage is being consumed compared to logical data” and “in response to more storage being consumed compared to the logical data, freeing the set of disk blocks” and “in response to a determination that the number of logical blocks pointing to the set of disk blocks is greater than the count of the set of disk blocks, refraining from freeing the set of disk blocks. The motivation would be that the method and system helps recover storage space on a deduplicated data storage system, para 0041 of Guo.
As per dependent claim 10, Blanchflower in combination with Guo discloses the method of claim 9. Blanchflower teaches wherein a first group size of the first group is independent of a second group size of the second group (The analysis module 210 analyzes document characteristics. The document characteristics may include file name, file extension, frequency of access to each file etc. The analysis module 210 may group files based on frequency of access, para 0023 and FIGS. 1-2).
As per dependent claim 11, Blanchflower in combination with Guo discloses the method of claim 9. Blanchflower teaches wherein the first set of data blocks are data blocks accessed less than a threshold frequency (If the system stores social media updates such as status messages or tweets, these types of documents may be infrequently accessed and thus may be compressed to a greater extent, para 0036 and FIGS. 1-2).
As per dependent claim 12, Blanchflower in combination with Guo discloses the method of claim 9. Blanchflower teaches wherein the second set of data blocks are data blocks accessed greater than a threshold frequency (Documents such as user profiles, which may be more frequently accessed, may not be as highly compressed, para 0036 and FIGS. 1-2).
As per dependent claim 13, Blanchflower in combination with Guo discloses the method of claim 9. Blanchflower teaches comprising: grouping a third set of data blocks into a third group based upon the third set of data blocks comprising secondary data (An analysis module 210 analyzes document characteristics. The document characteristics may include file name, file extension, file type, frequency of access to each file etc. The analysis module 210 may group files based on frequency of access, para 0023 and FIGS. 1-2).
As per dependent claim 14, Blanchflower in combination with Guo discloses the method of claim 13. Blanchflower teaches comprising: compressing the third set of data blocks within the third group into a third compression group using a third compression algorithm (A third compression technique may be applied to documents of a third type, para 0026 and FIGS. 1-2).
As per dependent claim 16, Blanchflower in combination with Guo discloses the method of claim 9. Blanchflower teaches wherein the first compression algorithm utilizes a first compression size and the second compression algorithm utilizes a second compression size different than the first compression size (A compression determination module 212 may determine which of a plurality of compression techniques to apply to each of the plurality of files based on the frequency of access with which the file is accessed. For example, if the system stores social media updates such as status messages or tweets, these types of documents may be infrequently accessed and thus may be compressed to a greater extent, while documents such as user profiles, which may be more frequently accessed, may not be as highly compressed, para 0036 and FIGS. 1-2).
Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0114102 (“Chen”) in view of Guo et al. US 2011/0167096 (“Guo”).
As per independent claim 17, Chen teaches A computing device (System 100 may include one or more physical hosts 110A-B, para 0017 and FIG. 1) comprising:
a memory comprising machine executable code for performing a method (Each physical host 110A-B may include one or more physical processors (e.g., CPU 120A-C communicatively coupled to memory devices (e.g., MD 130A-C, para 0017 and FIG. 1);
a processor coupled to the memory (Each physical host 110A-B may include one or more physical processors (e.g., CPU 120A-C communicatively coupled to memory devices (e.g., MD 130A-C, para 0017 and FIG. 1), the processor configured to execute the machine executable code to cause the processor to:
deduplicate a set of data at logical block boundaries at a file level to create a deduplicated set of data, wherein the set of data corresponds to one or more files within a container (Deduplication may be performed on many different levels, for example, on a block level, a file level etc., para 0013. A persistent storage volume is created in a storage pool based on a storage mode stored in metadata associated with a container, where the storage mode includes a deduplication mode, a compression mode, (block 320), para 0029 and FIG. 3);
perform container level compression upon the deduplicated set of data at a container level to create compressed data blocks stored within a set of disk blocks of storage (A persistent storage volume is created in a storage pool based on a storage mode stored in metadata associated with a container, where the storage mode includes a deduplication mode, a compression mode, (block 320), para 0029 and FIG. 3).
Chen discloses all of the claimed limitations from above, but does not explicitly teach “perform garbage collection upon the storage by” and “identifying a number of logic blocks pointing to the set of disk blocks” and “identifying a count of the set of disk blocks” and “in response to a determination that the number of logical blocks pointing to the set of disk blocks is less than the count of the set of disk blocks, determining that more storage is being consumed compared to logical data” and “in response to more storage being consumed compared to the logical data, freeing the set of disk blocks” and “in response to a determination that the number of logical blocks pointing to the set of disk blocks is greater than the count of the set of disk blocks, refraining from freeing the set of disk blocks”.
However, in an analogous art in the same field of endeavor, Guo teaches perform garbage collection upon the storage (The term “garbage-collection” refers to any operation of removing unreferenced data segments and/or recovering storage space by removing unreferenced data segments, para 0039) by: 
identifying a number of logic blocks pointing to the set of disk blocks (Referring to FIG. 5, some data segments may be referenced by only one data object (e.g., logical block. For example, data segment 424 is only referenced by data object 402. Other data segments may be referenced by more than one data object. For example, data segment 428 is referenced by data objects 402, 404, and 406, para 0041 and FIG. 5. A data segment may be a block of data, e.g., a disk block, para 0039); 
identifying a count of the set of disk blocks (Data object 402 may have originally referenced data segments 422, 424, 426, and 428, para 0051 and FIG. 5. A data segment may be a block of data, e.g., a disk block, para 0039); 
in response to a determination that the number of logical blocks pointing to the set of disk blocks is less than the count of the set of disk blocks, determining that more storage is being consumed compared to logical data (After removing data object 402, data segment 424 may not be referenced by any data object and should therefore be deleted to recover storage space on the deduplicated data storage system, para 0041 and FIG. 5); 
in response to more storage being consumed compared to the logical data, freeing the set of disk blocks (After removing data object 402, data segment 424 may not be referenced by any data object and should therefore be deleted to recover storage space on the deduplicated data storage system, para 0041 and FIG. 5); 
in response to a determination that the number of logical blocks pointing to the set of disk blocks is greater than the count of the set of disk blocks, refraining from freeing the set of disk blocks (Referring to FIG. 5, data segment 442 is referenced by two data objects (data object 406 and data object 410). The referenced data objects are not removed, para 0041 and FIG. 5).
Given the teaching of Guo, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Chen with “perform garbage collection upon the storage by” and “identifying a number of logic blocks pointing to the set of disk blocks” and “identifying a count of the set of disk blocks” and “in response to a determination that the number of logical blocks pointing to the set of disk blocks is less than the count of the set of disk blocks, determining that more storage is being consumed compared to logical data” and “in response to more storage being consumed compared to the logical data, freeing the set of disk blocks” and “in response to a determination that the number of logical blocks pointing to the set of disk blocks is greater than the count of the set of disk blocks, refraining from freeing the set of disk blocks”. The motivation would be that the method and system helps recover storage space on a deduplicated data storage system, para 0041 of Guo.
As per dependent claim 18, Chen in combination with Guo discloses the device of claim 17. Chen teaches wherein the machine executable code causes the processor to: deduplicate a data block, within the set of data, to point to a duplicate data block within the container (Deduplication may be performed on many different levels, for example, on a block level, a file level etc., para 0013. A persistent storage volume is created in a storage pool based on a storage mode stored in metadata associated with a container, where the storage mode includes a deduplication mode, a compression mode, (block 320), para 0029 and FIG. 3).
As per dependent claim 20, Chen in combination with Guo discloses the device of claim 17. Chen teaches wherein a single logical block within the set of data points to multiple disk blocks (A Logical Unit Number (“LUN”) may be assigned to a logical volume residing on one or more physical storage devices that in aggregate provide the performance characteristics requested, para 0012).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Blanchflower in view of Guo and in further view of Chen.
As per dependent claim 15, Blanchflower in combination with Guo discloses the method of claim 9. Blanchflower and Guo may not explicitly disclose, but in an analogous art in the same field of endeavor, Chen teaches comprising: deduplicating the first set of data blocks and the second set of data blocks prior to compressing the first set of data blocks and the second set of data blocks (Deduplication may be performed on many different levels, for example, on a block level, a file level, a file system level, or even a storage pool level. Similarly, compression may typically be available on a block and/or a file level, para 0013).
Given the teaching of Chen, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Blanchflower and Guo with “comprising: deduplicating the first set of data blocks and the second set of data blocks prior to compressing the first set of data blocks and the second set of data blocks”. The motivation would be that the method and apparatus improves storage efficiency and throughput performance for containers, para 0016 of Chen.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Guo and in further view of Ram US 2014/0095439 (“Ram”).
As per dependent claim 19, Chen in combination with Guo discloses the device of claim 17. Chen and Guo may not explicitly disclose, but in an analogous art in the same field of endeavor, Ram teaches wherein the deduplication is performed at the logical block boundaries of 4kb (Deduplication may be performed using block size of 4 kB, para 0046).
Given the teaching of Ram, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Chen and Guo with “wherein the deduplication is performed at the logical block boundaries of 4kb”. The motivation would be that data deduplication is improved by determining an optimal block sizes for particular types of files, para 0007 of Ram.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132